DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-15, 18-19 are drawn to “ An in-vehicle device that provides a driving guidance to a driver, comprising: a selection unit for selecting ideal traveling information from a plurality of pieces of ideal traveling information associated with a plurality of skill levels, respectively, in accordance with an estimation result of a feeling of the driver; a determination unit for determining, for each of a plurality of items to provide a driving guidance, whether a difference between traveling information detected by a sensor of a vehicle during traveling and the ideal traveling information selected by the selection unit falls within an allowable range; and a notification unit for notifying the driver of an item for which the determination unit determines that the difference does not fall within the allowable range in the plurality of items.” classified in B60W40/09.
	II.	Claims 16-17 are drawn to “ An information management server communicably connected to an in- vehicle device that provides a driving guidance to a driver in accordance with an estimation result of a feeling of the driver, comprising: a reception unit for receiving traveling information of a vehicle detected by a sensor of the vehicle during traveling and biological information of the driver from the in-vehicle device; an estimation unit for estimating the feeling of the driver during providing the driving guidance based on the traveling information and the biological information; and a transmission unit for transmitting, to the in-vehicle device, the - 24 -H1170382US01/P217-0359WOUS estimation result of the feeling of the driver by the estimation unit, wherein the estimation unit estimates the feeling of the driver by using degree of driving smoothness of the driver obtained from the traveling information as one index.” classified in G06K9/00845.

2.	Restriction for the examination purposes as indicated is proper because all these invention listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a). the inventions have acquired a separate status in the art in view of their different classification;
(b). the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c). the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search quires);
(d). the prior art applicable to one invention would not likely be applicable to another invention;
(e). the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

4.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571)272-3428.  The examiner can normally be reached on Monday through Friday , from 8:00 AM to 5:00 PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kumar, Srilakshmi can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687